Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-18, as originally filed, are currently pending and have been considered below.
Priority
2.	Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 12/01/2020 but claims the benefit of U.S. provisional application number 62/961088 filed on 01/14/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 12/01/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 103
4.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.       Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang (US 2018/0176213 A1) (hereinafter Hwang) in view of Ren (US 10121301 B1) (hereinafter Ren).

               Regarding claim 1, Hwang discloses a method (Fig. 2, 6) comprising: receiving, at a computing device, a grant of temporary control access of a home security system of a first user to a second user having the computing device (Abstract, granting 
adding, at the computing device, a temporary structure to access and control the at least a portion of the home security system of the first user based on the grant of the temporary control access (Abstract, grant access for limited time frame, single use entry code, or a limited number of entries, para 021, access limited to a specific duration) ; 
receiving, at the computing device, a task list that includes one or more tasks to be completed for the first user while the second user has temporary control access of at least the portion of the home security system (para 023, managing a user's limited access or unable to access certain zones or area of the location  or limited access may be a limited number of times a user is allowed or limited duration of accessibility, para 036, access requests generated and processed when personnel need to access automation system for a limited duration); 
receiving, at the computing device, a notification of at least one selected from a group consisting of: a security event, a safety event, a home event, and a package delivery event that is determined by the home security system of the first user after the predetermined period of time has lapsed (para 07, grant access to the user for a predetermined time period, para 031, notification regarding a current status or anomaly associated with a home, office, place of business, and the like, para 039,  mailman may need to simply drop a package off in the foyer. The cleaning personnel need access to entire house and deactivated for a longer period of time, personnel access to limited areas of commercial location, repair personnel need access to kitchen to repair broken appliance and access limited to specific zones or first zone or multiple zones).
Ren specifically fails to disclose receiving, at the computing device, a revocation of the temporary control access of the second user to the at least a portion of the home security system of the first user when the predetermined period of time has elapsed.
In analogous art, Ren discloses receiving, at the computing device, a revocation of the temporary control access of the second user to the at least a portion of the home security system of the first user when the predetermined period of time has elapsed (col. 14, lines 31-45, owner 106 may revoke or modify an authorization to access structure 116 with respect to a guest 110 at any time (i.e., guest access revocation 318), col 7, lines 23-39, guest 110 is authorized to have access to the structure 116 (e.g., anytime, every Tuesday from 9-11 am, July 21-26, etc.), and may specify when access to the structure 116 expires).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of receiving one or more access parameters to authorize one-time permission to the user to access the automation system disclosed by Hwang to facilitate accessing or securing a structure by an authorized user as taught by Ren to receiving a selection to lock/unlock the structure entrance, a service provider sends an instruction to the smart lock, causing the structure entrance to become locked/unlocked, and allowing the second user to access or secure the structure [Ren, Abstract].
Regarding claim 2, Hwang discloses the method of claim 1, further comprising: determining, at the computing device, at least one selected from the group consisting of: an operational status of an alarm of the home security system, an operational status of one or more sensors of the home security system, and output from at least one sensor of the home security system when the second user has temporary control access (para 026, sensor 230 in FIG. 2 one or more separate sensors or a combination of two or more sensors in a single sensor device, para 06, administrator of automation system may be notified when the access has been executed, para 030, controller 225 control aspects of a property and send notifications regarding monitored activity of a property). 
Regarding claim 3, Hwang discloses the method of claim 1, further comprising: receiving, at the computing device, a notification for at least one selected from the group consisting of: a security event, a safety event, a home event, and a package delivery event that is determined by the home security system when the second user has temporary control access (para 039,  mailman may need to simply drop a package off in the foyer. The cleaning personnel need access to entire house and deactivated for a longer period of time, personnel access to limited areas of commercial location, repair personnel need access to kitchen to repair broken appliance and access limited to specific zones or first zone or multiple zones). 
Regarding claim 4, Hwang discloses the method of claim 3, further comprising: receiving, at the computing device, at least one selected from the group consisting of: an option to receive an image or data from one or more sensors of the home security system, and an option to contact the first user when there is a safety event, a security event, a home event, or a package delivery event when the second user has temporary control access (para 055, notification include images or video of user and purpose of visit, notification include mail man's information and picture of a package delivered in foyer. The notification include images of repairman working on furnace, para 057, system default to rearm predetermined time period after permission executed). 
Regarding claim 5, Hwang discloses the method of claim 1, further comprising: receiving, at the computing device, a code or PIN to enter the home of the first user while the second user has temporary control access (Abstract, one or more access parameters may comprise at least one of a limited time frame, single use entry code, or a limited number of entries, para 048, permission may in the form of a URL, access code, biometric identifier, or the like). 
Regarding claim 6, Hwang discloses the method of claim 1, further comprising: receiving, at the computing device, a grant of at least one selected from the group consisting of: persistent guest access to a home of the first user having the home security system, and notifications from the home security system when the predetermined period of time has elapsed (para 039,  mailman drop a package off in the foyer. cleaning personnel need access to entire house and deactivated for a longer period of time, personnel access to limited areas of commercial location, repair personnel access to kitchen to repair appliance and access limited to specific zones or first zone or multiple zones, para 055, notification include images or video of user). 
Regarding claim 10, Hwang discloses a system (Fig. 2, 6) comprising: a home security system communicatively coupled to a communications network; and a computing device having a processor and a memory that is communicatively coupled to the communications network that (para 08, apparatus to grant a user access, processor, memory in communication with processor, instructions stored on memory, processor execute instructions  to authorize permission to user to access system): 
receive a grant of temporary control access of a home security system of a first user to a second user having the computing device, wherein the temporary control access is for at least a portion of the home security system for a predetermined period of time (Abstract, granting permission to user based on the one or more access parameters which  comprise limited time frame, single use entry code, or a limited number of entries, para 07, grant access to the user for a predetermined time); 
add a temporary structure to access and control the at least a portion of the home security system of the first user based on the grant of the temporary control access (Abstract, grant access for limited time frame, single use entry code, or a limited number of entries, para 021, access may be limited to a specific duration); 
receive a task list that includes one or more tasks to be completed for the first user while the second user has temporary control access of at least the portion of the home security system (para 023, managing a user's limited access or unable to access certain zones or area of the location  or limited access may be a limited number of times a user is allowed limited duration, para 036, access requests generated and processed when personnel need to access automation system for a limited duration); 
receive a notification of at least one selected from a group consisting of: a security event, a safety event, a home event, and a package delivery event that is determined by the home security system of the first user after the predetermined period of time has lapsed (para 07, grant access to the user for a predetermined time period, para 031, notification regarding a current status or anomaly associated with a home, office, place of business, and the like, para 039,  mailman may need to simply drop a package off in the foyer. The cleaning personnel need access to entire house and deactivated for a longer period of time, personnel access to limited areas of commercial location, repair personnel need access to kitchen to repair broken appliance and access limited to specific zones or first zone or multiple zones).
Ren specifically fails to disclose receive a revocation of the temporary control access of the second user to the at least a portion of the home security system of the first user when the predetermined period of time has elapsed.
In analogous art, Ren discloses receive a revocation of the temporary control access of the second user to the at least a portion of the home security system of the first user when the predetermined period of time has elapsed (col. 14, lines 31-45, owner 106 may revoke or modify an authorization to access structure 116 with respect to a guest 110 at any time (i.e., guest access revocation 318), col 7, lines 23-39, guest 110 is authorized to have access to the structure 116 (e.g., anytime, every Tuesday from 9-11 am, July 21-26, etc.), and specify when access to the structure 116 expires).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of receiving one or more access parameters to authorize one-time permission to the user to access the automation system disclosed by Hwang to facilitate accessing or securing a structure by an authorized user as taught by Ren to receiving a selection to lock/unlock the structure entrance, a service provider sends an instruction to the smart lock, causing the structure entrance to become locked/unlocked, and allowing the second user to access or secure the structure [Ren, Abstract].
 Regarding claim 11, Hwang discloses the system of claim 10, wherein the computing device determines at least one selected from the group consisting of: an operational status of an alarm of the home security system, an operational status of one or more sensors of the home security system, and output from at least one sensor of the home security system when the second user has temporary control access (para 026, sensor 230 in FIG. 2 one or more separate sensors or a combination of two or more sensors in a single sensor device, para 06, administrator of automation system may be notified when the access has been executed, para 030, controller 225 control aspects of a property and send notifications regarding monitored activity of a property). 
Regarding claim 12, Hwang discloses the system of claim 10, wherein the computing device receives a notification for at least one selected from the group consisting of: a security event, a safety event, a home event, and a package delivery event that is determined by the home security system when the second user has temporary control access (para 039,  mailman may need to simply drop a package off in the foyer. The cleaning personnel need access to entire house and deactivated for a longer period of time, personnel access to limited areas of commercial location, repair personnel need access to kitchen to repair broken appliance and access limited to specific zones or first zone or multiple zones). 
Regarding claim 13, Hwang discloses the system of claim 12, wherein the computing device receives at least one selected from the group consisting of: an option to receive an image or data from one or more sensors of the home security system, and an option to contact the first user when there is a safety event, a security event, a home event, or a package delivery event when the second user has temporary control access (para 055, notification include images or video of user and purpose of visit, notification include mail man's information and picture of a package delivered in foyer. The notification include images of repairman working on furnace, para 057, system default to rearm predetermined time period after permission executed). 
Regarding claim 14, Hwang discloses the system of claim 10, wherein the computing device receives a code or PIN to enter the home of the first user while the second user has temporary control access (Abstract, one or more access parameters comprise limited time frame, single use entry code, or a limited number of entries, para 048, permission in the form of a URL, access code, biometric identifier, or the like). 
Regarding claim 15, Hwang discloses the system of claim 10, wherein the computing device receives a grant of at least one selected from the group consisting of: persistent guest access to a home of the first user having the home security system, and notifications from the home security system when the predetermined period of time has elapsed (para 039,  mailman drop a package off in foyer. cleaning personnel need access to entire house and deactivated for a longer period of time, personnel access to limited areas of commercial location, repair personnel access to kitchen to repair appliance and access limited to specific zones or first zone or multiple zones, para 055, notification include images or video of user). 
8.       Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang (US 2018/0176213 A1) (hereinafter Hwang) in view of Ren (US 10121301 B1) (hereinafter Ren) and further in view of Abhyanker (US 2014/0149244 A1) (hereinafter Abhyanker).
Regarding claim 7, Hwang and Ren fails to disclose the method of claim 1, further comprising: transmitting, from the computing device, a query to one or more other devices of a neighborhood network group; and receiving, at the computing device, at least one from the group consisting of: recommendations from the one or more other devices based on the query, and responses from the one or more other devices based on the query. 
In analogous art, Abhyanker discloses the method of claim 1, further comprising: transmitting, from the computing device, a query to one or more other devices of a neighborhood network group; and receiving, at the computing device, at least one from the group consisting of: recommendations from the one or more other devices based on the query, and responses from the one or more other devices based on the quer (para 0106, FIG. 5, advertising module 122 of FIG. 1, query to update information (type, price, etc.) associated with the goods, services based on a category (e.g., food product, house hold items, tools, etc.), user interface view 500 enable merchants, distributors, advertisers to place, para 0191, query and specific geographic location, para 0134, passcode sent to recipient (e.g., store, individual, company)  and changed on a predetermined basis (e.g., with every use, daily, weekly, hourly, upon request of the owner, upon request of the user (e.g., sender))).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of receiving access parameters to authorize one-time permission to user to access automation system disclosed by Hwang and Ren to facilitate accessing or securing a structure by an authorized user as taught by Abhyanker to receiving selection to lock or unlock structure entrance, service provider sends an instruction to smart lock, causing structure entrance to become locked or unlocked, and allowing second user to access or secure structure [Abhyanker, Abstract].
Regarding claim 8, Hwang and Ren fails to disclose the method of claim 1, further comprising: receiving, at the computing device from one or more other devices of a neighborhood network group, at least one selected from the group consisting of: a notification of an event, a notification of a neighborhood activity, a notification of discount opportunity, a notification of a neighborhood sale, a message from a neighbor, a notification of a query from the neighborhood network group, a neighborhood image, neighborhood video, and neighborhood audio. 
In analogous art, Abhyanker disclosesthe method of claim 1, further comprising: receiving, at the computing device from one or more other devices of a neighborhood network group, at least one selected from the group consisting of: a notification of an event, a notification of a neighborhood activity, a notification of discount opportunity, a notification of a neighborhood sale, a message from a neighbor, a notification of a query from the neighborhood network group, a neighborhood image, neighborhood video, and neighborhood audio (para 0106, FIG. 5, advertising module 122 of FIG. 1, query to update information (type, price, etc.) associated with goods/services based on a category (e.g., food product, house hold items, tools, etc.), user interface view 500 merchants, distributors, advertisers to place, para 0191, query and specific geographic location, para 0134, passcode sent to the recipient (e.g., store, individual, company)  and changed on a predetermined basis (e.g., with every use, daily, weekly, hourly, para 0133, user interface 1104 include audio based system (e.g., voice command), and individuals (e.g., a user of the autonomous neighborhood drone 1100) to enter commands (e.g., a destination, set of details about the pick-up/drop-off).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of receiving one or more access parameters to authorize one-time permission to the user to access automation system disclosed by Hwang and Ren to facilitate accessing or securing a structure by an authorized user as taught by Abhyanker to receiving a selection to lock/unlock the structure entrance, a service provider sends an instruction to the smart lock, causing the structure entrance to become locked/unlocked, and allowing the second user to access or secure the structure [Abhyanker, Abstract].
Regarding claim 9, Hwang discloses the method of claim 8, further comprising: displaying, on a display of the computing device, a map showing at least one selected from the group consisting of: a location of the neighborhood activity, a location of the neighbor to share the neighborhood image, a location of the neighbor to share the neighborhood video, and a location of the neighbor to share the neighborhood audio (para 026, sensor 230 include a GPS sensor to enable tracking a location, proximity detect a proximity of a person relative to predetermined distance from a dwelling (e.g., geo-fencing) and sensor 230 include security detection sensors glass break sensor, a motion detection sensor, or both, para 059, system use  input/output controller 620, an external audio device, such as a speaker system 625 via an audio output interface 630). 
Regarding claim 16, Hwang and Ren fails to disclose the system of claim 10, wherein the computing device transmits a query to one or more other devices of a neighborhood network group, and receives at least one from the group consisting of: recommendations from the one or more other devices based on the query, and responses from the one or more other devices based on the query. 
In analogous art, Abhyanker discloses the system of claim 10, wherein the computing device transmits a query to one or more other devices of a neighborhood network group, and receives at least one from the group consisting of: recommendations from the one or more other devices based on the query, and responses from the one or more other devices based on the query (para 0106, FIG. 5, advertising module 122 of FIG. 1, query to update information (type, price, etc.) associated with the goods and/or services based on a category (e.g., food product, house hold items, tools, etc.), user interface view 500 enable merchants, distributors, advertisers to place, para 0191, query and specific geographic location, para 0134, passcode sent to the recipient (e.g., store, individual, company)  and changed on a predetermined basis (e.g., with every use, daily, weekly, hourly, upon request of the owner, upon request of the user (e.g., sender))).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of receiving one or more access parameters to authorize one-time permission to the user to access automation system disclosed by Hwang and Ren to facilitate accessing or securing a structure by an authorized user as taught by Abhyanker to receiving a selection to lock/unlock the structure entrance, a service provider sends an instruction to the smart lock, causing the structure entrance to become locked/unlocked, and allowing the second user to access or secure the structure [Abhyanker, Abstract].
Regarding claim 17, Hwang and Ren fails to disclose the system of claim 10, wherein the computing device receives at the computing device from one or more other devices of a neighborhood network group, at least one selected from the group consisting of: a notification of an event, a notification of a neighborhood activity, a notification of discount opportunity, a notification of a neighborhood sale, a message from a neighbor, a notification of a query from the neighborhood network group, a neighborhood image, neighborhood video, and neighborhood audio. 
In analogous art, Abhyanker discloses the system of claim 10, wherein the computing device receives at the computing device from one or more other devices of a neighborhood network group, at least one selected from the group consisting of: a notification of an event, a notification of a neighborhood activity, a notification of discount opportunity, a notification of a neighborhood sale, a message from a neighbor, a notification of a query from the neighborhood network group, a neighborhood image, neighborhood video, and neighborhood audio (para 0106, FIG. 5, advertising module 122 of FIG. 1, query to update information (type, price, etc.) associated with the goods and/or services based on a category (e.g., food product, house hold items, tools, etc.), user interface view 500 enable merchants, distributors, advertisers to place, para 0191, query and specific geographic location, para 0134, passcode sent to the recipient (e.g., store, individual, company)  and changed on a predetermined basis (e.g., with every use, daily, weekly, hourly, upon request of owner, upon request of user (e.g., sender))).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of receiving one or more access parameters to authorize one-time permission to the user to access automation system disclosed by Hwang and Ren to facilitate accessing or securing a structure by an authorized user as taught by Abhyanker to receiving a selection to lock/unlock the structure entrance, a service provider sends an instruction to the smart lock, causing the structure entrance to become locked/unlocked, and allowing the second user to access or secure the structure [Abhyanker, Abstract].
Regarding claim 18, Hwang discloses the system of claim 17, wherein the computing device further comprises a display device to display a map showing at least one selected from the group consisting of: a location of the neighborhood activity, a location of the neighbor to share the neighborhood image, a location of the neighbor to share the neighborhood video, and a location of the neighbor to share the neighborhood audio (para 026, sensor 230 include GPS sensor to tracking location, proximity sensor detect a proximity of a person relative to predetermined distance from dwelling (e.g., geo-fencing) and sensor 230 include security detection sensors glass break sensor, motion detection sensor, or both, para 059, system use  input/output controller 620, an external audio device, such as a speaker system 625 via an audio output interface 630). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689